ARNOLD, Judge.
By this appeal defendants again assign as error the failure of the trial court to grant their motions to dismiss or, in the alternative, to quash the return of summons. First, defendants contend that G.S. 1-105, which deals in part with service upon nonresident drivers of motor vehicles, required plaintiff, upon the return of “unclaimed” papers to defendant Wright, to send the letter to Wright by ordinary mail. G.S. 1-105(3) reads:
“The defendant’s return receipt, or the original envelope bearing a notation by the postal authorities that receipt was refused, and an affidavit by the plaintiff that notice of mailing the registered letter and refusal to accept was forthwith sent to the defendant by ordinary mail, together with the plaintiff’s affidavit of compliance with the provisions of this section, must be appended to the summons or other process and filed with said summons, complaint and other papers in the cause.”
According to their interpretation of this section defendants equate a receipt that was refused with one that was unclaimed. This interpretation, however, flies in the face of the ordinary words of the statute and is rejected. A reading of G.S. 1-105(2) shows that the legislature addressed both a refusal to accept a registered letter and non-delivery of an unclaimed registered letter. We read the requirement in G.S. 1-105(3) that a refused registered letter be sent by ordinary mail to apply only to those letters which were in fact “refused.”
Defendants’ second argument is that a returned letter marked “moved, not forwardable” should also be treated as a letter which has been refused. For the reasons already stated, we do not accept this interpretation of G.S. 1-105.
The final argument by defendants is that this Court in Ridge v. Wright, supra, did not comtemplate that, on remand, the trial *646court would consider plaintiffs’ affidavits of compliance with G.S. 1-105. G.S. 1-105(3), of course, requires that plaintiffs append affidavits of compliance with G.S. 1-105 to the summons and file such affidavits with other papers in the cause. In reviewing this Court’s action in Ridge v. Wright, supra, we conclude that the cause was remanded for the very purpose of allowing the trial court to review the motions in light of plaintiffs’ affidavits. We, therefore, find no error in the trial court’s denial of defendants’ motions.
Affirmed.
Judges Morris and Martin concur.